 

EXHIBIT 10(d)

 

EXECUTION COPY

 

364-DAY $325,000,000 CREDIT AGREEMENT

 

DATED AS OF NOVEMBER 26, 2003

 

AMONG

 

TORCHMARK CORPORATION,

 

THE LENDERS,

 

BANK ONE, NA,

AS ADMINISTRATIVE AGENT,

 

BANK OF AMERICA, N.A.,

AS SYNDICATION AGENT,

 

AND

 

FLEET NATIONAL BANK,

AS DOCUMENTATION AGENT

 

BANC ONE CAPITAL MARKETS, INC.

JOINT LEAD ARRANGER AND JOINT BOOK MANAGER

 

BANC OF AMERICA SECURITIES LLC

JOINT LEAD ARRANGER AND JOINT BOOK MANAGER

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLEI       DEFINITIONS

   1

ARTICLE II     THE CREDITS

   13

2.1     Commitment

   13

2.2     Required Payments; Termination

   13

2.3     Ratable Loans

   13

2.4     Types of Advances

   13

2.5     Facility Fee; Utilization Fee; Term Out Fees; Reductions and Increases
in Aggregate Commitment

   13

2.6     Minimum Amount of Each Advance

   15

2.7     Optional Principal Payments

   15

2.8     Method of Selecting Types and Interest Periods for New Advances

   15

2.9     Conversion and Continuation of Outstanding Advances

   15

2.10   Changes in Interest Rate, etc

   16

2.11   Rates Applicable After Default

   16

2.12   Method of Payment

   17

2.13   Noteless Agreement; Evidence of Indebtedness

   17

2.14   Telephonic Notices

   18

2.15   Interest Payment Dates; Interest and Fee Basis

   18

2.16   Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions

   18

2.17   Lending Installations

   19

2.18   Non-Receipt of Funds by the Agent

   19

2.19   Replacement of Lender

   19 ARTICLE III     YIELD PROTECTION TAXES    20

3.1     Yield Protection

   20

3.2     Changes in Capital Adequacy Regulations

   21

3.3     Availability of Types of Advances

   21

3.4     Funding Indemnification

   21

3.5     Taxes

   21

3.6     Lender Statements; Survival of Indemnity

   23 ARTICLE IV     CONDITIONS PRECEDENT    24

4.1     Initial Advance

   24

4.2     Each Advance

   25 ARTICLE V     REPRESENTATIONS AND WARRANTIES    26

5.1     Corporate Existence and Standing

   26

5.2     Authorization and Validity

   26

5.3     No Conflict; Government Consent

   26

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

5.4     Financial Statements

   26

5.5     Material Adverse Change

   27

5.6     Taxes

   27

5.7     Litigation and Contingent Obligations

   27

5.8     Subsidiaries

   27

5.9     ERISA

   28

5.10   Accuracy of Information

   28

5.11   Regulation U

   28

5.12   Material Agreements

   28

5.13   Compliance With Laws

   28

5.14   Ownership of Properties

   28

5.15   Investment Company Act

   29

5.16   Public Utility Holding Company Act

   29

5.17   Insurance Licenses

   29

5.18   Defaults

   29

5.19   Reportable Transaction

   29

ARTICLE VI     COVENANTS

   30

6.1     Financial Reporting

   30

6.2     Use of Proceeds

   31

6.3     Certain Notices

   32

6.4     Conduct of Business

   32

6.5     Taxes

   32

6.6     Insurance

   32

6.7     Compliance with Laws

   33

6.8     Maintenance of Properties

   33

6.9     Inspection

   33

6.10   Merger

   33

6.11   Sale of Assets

   33

6.12   Sale and Leaseback

   33

6.13   Investments and Acquisitions

   33

6.14   Liens

   34

6.15   Consolidated Net Worth

   34

6.16   Ratio of Consolidated Indebtedness to Consolidated Capitalization

   34

6.17   Ratio of Consolidated Adjusted Net Income to Consolidated Interest
Expense

   34

6.18   Affiliates

   34

6.19   Preferred Securities

   34

ARTICLEVII     DEFAULTS

   34

7.1     Representations

   34

7.2     Non-Payment

   35

7.3     Specific Defaults

   35

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

7.4     Other Defaults

   35

7.5     Cross-Default

   35

7.6     Insolvency; Voluntary Proceedings

   35

7.7     Involuntary Proceedings

   35

7.8     Condemnation

   36

7.9     Judgment

   36

7.10   Unfunded Liabilities

   36

7.11   Withdrawal Liability

   36

7.12   Environmental

   36

7.13   Change in Control

   36

7.14   Licenses

   36

ARTICLE VIII     ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

   37

8.1     Acceleration

   37

8.2     Amendments

   37

8.3     Preservation of Rights

   38

ARTICLE IX     GENERAL PROVISIONS

   38

9.1     Survival of Representations

   38

9.2     Governmental Regulation

   38

9.3     Headings

   38

9.4     Entire Agreement

   38

9.5     Several Obligations; Benefits of this Agreement

   39

9.6     Expenses; Indemnification

   39

9.7     Numbers of Documents

   39

9.8     Accounting

   39

9.9     Severability of Provisions

   40

9.10   Nonliability of Lenders

   40

9.11   Confidentiality

   40

9.12   Nonreliance

   40

9.13   Disclosure

   41

ARTICLE X     THE AGENT

   41

10.1   Appointment; Nature of Relationship

   41

10.2   Powers

   41

10.3   General Immunity

   41

10.4   No Responsibility for Loans, Recitals, etc

   41

10.5   Action on Instructions of Lenders

   42

10.6   Employment of Agents and Counsel

   42

10.7   Reliance on Documents; Counsel

   42

10.8   Agent’s Reimbursement and Indemnification

   42

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

10.9   Notice of Default

   43

10.10Rights as a Lender

   43

10.11Lender Credit Decision

   43

10.12Successor Agent

   44

10.13Agent and Arranger Fees

   44

10.14Delegation to Affiliates

   44

10.15Documentation Agents, Syndication Agent, etc

   45

ARTICLE XI     SETOFF; RATABLE PAYMENTS

   45

11.1   Setoff

   45

11.2   Ratable Payments

   45

ARTICLE XII     BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

   45

12.1   Successors and Assigns

   45

12.2   Participations

   46

12.2.1    Permitted Participants; Effect

   46

12.2.2    Voting Rights

   46

12.2.3    Benefit of Certain Provisions

   47

12.3   Assignments

   47

12.3.1    Permitted Assignments

   47

12.3.2    Effect; Effective Date

   48

12.3.3    Register

   48

12.4   Dissemination of Information

   49

12.5   Tax Treatment

   49

ARTICLE XIII     NOTICES

   49

13.1   Notices

   49

13.2   Change of Address

   49

ARTICLE XIV     COUNTERPARTS

   49

ARTICLE XV     CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   50

15.1   CHOICE OF LAW

   50

15.2   CONSENT TO JURISDICTION

   50

15.3   WAIVER OF JURY TRIAL

   50

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Schedules

         

Pricing Schedule

    

Commitment Schedule

    

Schedule 1

   Significant Subsidiaries     

Schedule 2

   Insurance Licenses     

Exhibits

         

Exhibit A

   Note     

Exhibit B

   Compliance Certificate     

Exhibit C

   Assignment and Assumption Agreement     

Exhibit D

   Money Transfer Instructions     

 

- v -



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

 

This Agreement, dated as of November 26, 2003, is among Torchmark Corporation,
the Lenders and Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, as Agent. The parties hereto agree as
follows:

 

RECITALS

 

A. The Borrower has requested the Lenders to make financial accommodations to it
in the aggregate principal amount of up to $325,000,000, the proceeds of which
will be used for the general corporate purposes of the Borrower and its
Subsidiaries (including repayment of maturing commercial paper Indebtedness);
and

 

B. The Lenders are willing to extend such financial accommodations on the terms
and conditions set forth herein.

 

ARTICLE I

 

DEFINITIONS

 

As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership.

 

“Advance” means a borrowing hereunder, (i) made by the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 



--------------------------------------------------------------------------------

“Agent” means Bank One in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.

 

“Agent Balance Transaction” means one or more receivables sales transactions
with respect to receivables arising out of advances made by AIL to insurance
agents in connection with life insurance policies underwritten by AIL.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.

 

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.

 

“AIL” means American Income Life Insurance Company, an Indiana insurance
company.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

 

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith.

 

“Applicable Facility Fee Rate” means, at any time, the percentage determined in
accordance with the Pricing Schedule at such time. The Applicable Facility Fee
Rate shall change as and when the Borrower Debt Rating changes. The initial
Applicable Facility Fee Rate shall be .08%.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Applicable Term Out Premium Rate” means, at any time, the percentage determined
in accordance with the Pricing Schedule at such time. The Applicable Term Out
Premium Rate shall change as and when the Borrower Debt Rating changes.

 

2



--------------------------------------------------------------------------------

“Applicable Utilization Fee Rate” means, at any time, the percentage determined
in accordance with the Pricing Schedule at such time. The Applicable Utilization
Fee Rate shall change as and when the Borrower Debt Rating changes.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Arrangers” means (i) Banc One Capital Markets, Inc., a Delaware corporation,
and its successors, in its capacity as Joint Lead Arranger and Joint Book
Manager and (ii) Banc of America Securities LLC, a Delaware corporation, and its
successors, in its capacity as Joint Lead Arranger and Joint Book Manager.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the Chairman, Vice Chairman, President, Chief
Financial Officer, Chief Accounting Officer, Treasurer, any Vice President or
any Assistant Treasurer of the Borrower, acting singly.

 

“Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

 

“Borrower” means Torchmark Corporation, a Delaware corporation, and its
successors and assigns.

 

“Borrower Debt Rating” means the senior unsecured long term debt (without third
party credit enhancement) rating of the Borrower as determined by a rating
agency identified on the Pricing Schedule.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

 

3



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the outstanding shares of voting stock of the Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its name on the Commitment Schedule
hereto, as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.3.2 or as otherwise modified from time to time
pursuant to the terms hereof.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Condemnation” is defined in Section 7.8.

 

“Consolidated Adjusted Net Income” means, for any period of calculation,
Consolidated Net Income plus (to the extent deducted in determining Consolidated
Net Income) (i) the provision for taxes in respect of, or measured by, income or
excess profits and (ii) Consolidated Interest Expense, in each case calculated
for such period for the Borrower and its Subsidiaries on a consolidated basis in
accordance with Agreement Accounting Principles.

 

“Consolidated Capitalization” means, at any date of determination, the sum of
(i) Consolidated Net Worth as at such date plus (ii) Consolidated Indebtedness
as at such date.

 

“Consolidated Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with Agreement
Accounting Principles.

 

“Consolidated Interest Expense” means, for any period of calculation, interest
expense, whether paid or accrued, of the Borrower and its Subsidiaries
calculated on a consolidated basis in accordance with Agreement Accounting
Principles.

 

4



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period of calculation, the net income
of the Borrower and its Subsidiaries calculated on a consolidated basis in
accordance with Agreement Accounting Principles consistently applied.

 

“Consolidated Net Worth” means, at any date of determination, the amount of
consolidated common and preferred shareholders’ equity of the Borrower and its
Subsidiaries (including, without limitation, the Preferred Securities),
determined as at such date in accordance with Agreement Accounting Principles;
provided, however, that the effect of the application of FAS 115 shall be
excluded when computing Consolidated Net Worth.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a Letter of Credit, but
excluding (i) the endorsement of instruments for deposit or collection in the
ordinary course of business, (ii) the Payment and Guarantee Agreements and (iii)
obligations arising in connection with the Agent Balance Transaction.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Debenture Purchase Agreements” means (i) the Debenture Purchase Agreement dated
as of November 2, 2001 between the Borrower and Torchmark Capital Trust I
entered into in connection with the Trust Preferred Securities I, as in effect
on November 2, 2001 and (ii) the Debenture Purchase Agreement dated as of
December 13, 2001 between the Borrower and Torchmark Capital Trust II entered
into in connection with the Trust Preferred Securities II, as in effect on
December 13, 2001.

 

“Default” means an event described in Article VII.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits

 

5



--------------------------------------------------------------------------------

in U.S. dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided that, (i) if Reuters Screen
FRBD is not available to the Agent for any reason, the applicable Eurodollar
Base Rate for the relevant Interest Period shall instead be the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, and having a maturity equal to such Interest Period,
and (ii) if no such British Bankers’ Association Interest Settlement Rate is
available to the Agent, the applicable Eurodollar Base Rate for the relevant
Interest Period shall instead be the rate determined by the Agent to be the rate
at which Bank One or one of its Affiliate banks offers to place deposits in U.S.
dollars with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the approximate amount of Bank One’s relevant Eurodollar
Loan and having a maturity equal to such Interest Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreement” means that certain $300,000,000 364-Day Credit
Agreement dated as of November 28, 2002 among the Borrower, Bank One, as agent,
and the lenders named therein, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Facility Termination Date” means November 24, 2005 or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such

 

6



--------------------------------------------------------------------------------

day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 10:00 a.m. (Chicago time) on such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent in its sole discretion.

 

“Five Year Agreement” means that certain Five Year Credit Agreement dated as
November 30, 2001 among the Borrower, TMK Re, Bank One, as agent, and the
lenders party thereto, as from time to time amended, restated or modified.

 

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
including, without limitation, any board of insurance, insurance department or
insurance commissioner.

 

“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade and obligations of Insurance Subsidiaries arising under insurance or
annuity products), (iii) obligations, whether or not assumed, secured by Liens
or payable out of the proceeds or production from property now or hereafter
owned or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or similar instruments, (v) Capitalized Lease Obligations, (vi) net
liabilities under interest rate swap, exchange or cap agreements, (vii)
obligations for which such Person is obligated, contingently or otherwise,
pursuant to or in respect of any Letter of Credit (including any unreimbursed
amount in respect thereof) and (viii) Contingent Obligations, but excluding any
indebtedness of the Borrower arising under or in connection with the Debenture
Purchase Agreements.

 

“Insurance Subsidiary” means any Subsidiary of the Borrower which is engaged in
the life, health or accident insurance business.

 

7



--------------------------------------------------------------------------------

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on a Schedule or otherwise selected by such Lender or
the Agent pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from a Governmental Authority in
connection with the operation, ownership or transaction of insurance business.

 

“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement but excluding rights in agent balances which are sold in an Agent
Balance Transaction).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

 

8



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any Notes issued hereunder and the other
documents, certificates and agreements contemplated hereby and executed by the
Borrower in favor of the Agent or any Lender.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agent or the Lenders thereunder.

 

“Modified Required Lenders” means Lenders in the aggregate having at least 75%
of the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 75% of the aggregate unpaid principal
amount of the outstanding Advances.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” is defined in Section 2.13(iv).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Agent or any indemnified party arising under the Loan Documents.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Participants” is defined in Section 12.2.1.

 

“Payment and Guarantee Agreements” means, to the extent outstanding,
collectively, (i) the Preferred Securities Guarantee Agreement dated November 2,
2001, issued by the Borrower for the benefit of the holders of the Trust
Preferred Securities I, without giving effect to any amendments thereto and (ii)
the Preferred Securities Guarantee Agreement dated December 13, 2001, issued by
the Borrower for the benefit of the holders of the Trust Preferred Securities
II, without giving effect to any amendments thereto.

 

9



--------------------------------------------------------------------------------

“Payment Date” means the last day of each March, June, September and December.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means the Acquisition of any Person which has been
approved and recommended by the board of directors (or the functional equivalent
thereof) of the Person being acquired.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Preferred Securities” means, to the extent outstanding, collectively, the Trust
Preferred Securities I and the Trust Preferred Securities II.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Purchasers” is defined in Section 12.3.1.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA

 

10



--------------------------------------------------------------------------------

that it be notified within thirty (30) days of the occurrence of such event;
provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 51% of the aggregate unpaid principal
amount of the outstanding Advances.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Revolving Credit Termination Balance” means the aggregate principal amount of
Advances outstanding on the Revolving Credit Termination Date after giving
effect to any Advances made or repaid on such date.

 

“Revolving Credit Termination Date” means November 24, 2004 or any earlier date
on which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) as of the Closing Date in the jurisdiction of incorporation
of such Insurance Subsidiary for the preparation of annual statements and other
financial reports by insurance companies of the same type as such Insurance
Subsidiary.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Significant Insurance Subsidiary” means any Significant Subsidiary which is an
Insurance Subsidiary.

 

“Significant Subsidiary” of a Person means a “significant subsidiary” as defined
in Rule 1-02(v) of Regulation S-X of the Securities and Exchange Commission (17
CFR Part 210). Unless otherwise expressly provided, all references herein to a
“Significant Subsidiary” shall mean a Significant Subsidiary of the Borrower.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

11



--------------------------------------------------------------------------------

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture, limited liability company or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (i)
above.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“TMK Re” means TMK Re, Ltd., a Bermuda reinsurance corporation and Wholly Owned
Subsidiary of the Borrower.

 

“Transferee” is defined in Section 12.4.

 

“Trust Preferred Securities I” means the 7 3/4% Trust Preferred Securities
issued by Torchmark Capital Trust I on November 2, 2001.

 

“Trust Preferred Securities II” means the 7 3/4% Trust Preferred Securities
issued by Torchmark Capital Trust II on December 13, 2001.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

12



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture, limited
liability company or similar business organization 100% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Wholly-Owned Subsidiary” shall mean a Wholly-Owned Subsidiary of the Borrower.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

THE CREDITS

 

2.1 Commitment. From and including the date of this Agreement and prior to the
Revolving Credit Termination Date, each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Loans to the Borrower from
time to time in amounts not to exceed in the aggregate at any one time
outstanding the amount of its Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow at any time prior to the
Revolving Credit Termination Date. The Commitments to lend hereunder shall
expire on the Revolving Credit Termination Date. Principal payments made after
the Revolving Credit Termination Date may not be reborrowed.

 

2.2 Required Payments; Termination. The Revolving Credit Termination Balance,
any outstanding Advances and all other unpaid Obligations shall be paid in full
by the Borrower on the Facility Termination Date.

 

2.3 Ratable Loans. Each Advance hereunder shall consist of Loans made from the
several Lenders ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment.

 

2.4 Types of Advances. The Advances may be Floating Rate Advances or Eurodollar
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.8 and 2.9.

 

2.5 Facility Fee; Utilization Fee; Term Out Fees; Reductions and Increases in
Aggregate Commitment. (a) The Borrower agrees to pay to the Agent for the
account of each Lender a facility fee at a per annum rate equal to the
Applicable Facility Fee Rate on such Lender’s Commitment (or, after the
Revolving Credit Termination Date, on the principal amount of such Lender’s
Loans) from the date hereof to and including the Facility Termination Date,
payable on each Payment Date hereafter and on the Facility Termination Date. The
Borrower

 

13



--------------------------------------------------------------------------------

also agrees to pay to the Agent for the account of each Lender a term out fee at
a per annum rate equal to the Applicable Term Out Premium Rate on the principal
amount of such Lender’s Loans from the Revolving Credit Termination Date to and
including the Facility Termination Date, payable on each Payment Date after the
Revolving Credit Termination Date and on the Facility Termination Date. The
Borrower also agrees to pay to the Agent for the ratable (based on Commitment
(or after termination of the Commitments, outstanding Loan) amounts) account of
the Lenders a utilization fee for each day from the date hereof to and including
the later of the Facility Termination Date and the date all Loans are paid in
full and all Commitments are terminated, such utilization fee to be equal to the
Applicable Utilization Fee Rate for such day multiplied by the outstanding
principal amount of the Loans on such day, payable on each Payment Date and on
the Facility Termination Date. The Borrower may permanently reduce the Aggregate
Commitment in whole, or in part ratably among the Lenders in integral multiples
of $10,000,000, upon at least three Business Days’ written notice to the Agent,
which notice shall specify the amount of any such reduction, provided, however,
that the amount of the Aggregate Commitment may not be reduced below the
aggregate principal amount of the outstanding Advances. All accrued facility,
utilization and term out fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Loans hereunder.

 

(b) The Borrower may, at its option, on up to two occasions, seek to increase
the Aggregate Commitment by up to an aggregate amount of $75,000,000 (resulting
in a maximum Aggregate Commitment of $400,000,000) upon at least three (3)
Business Days’ prior written notice to the Agent, which notice shall specify the
amount of any such increase and shall be delivered at a time when no Default or
Unmatured Default has occurred and is continuing. The Borrower may, after giving
such notice, offer the increase (which may be declined by any Lender in its sole
discretion) in the Aggregate Commitment on either a ratable basis to the Lenders
or on a non pro-rata basis to one or more Lenders and/or to other Lenders or
entities reasonably acceptable to the Agent. No increase in the Aggregate
Commitment shall become effective until the existing or new Lenders extending
such incremental Commitment amount and the Borrower shall have delivered to the
Agent a document in form reasonably satisfactory to the Agent pursuant to which
any such existing Lender states the amount of its Commitment increase, any such
new Lender states its Commitment amount and agrees to assume and accept the
obligations and rights of a Lender hereunder and the Borrower accepts such
incremental Commitments. The Lenders (new or existing) shall accept an
assignment from the existing Lenders, and the existing Lenders shall make an
assignment to the new or existing Lender accepting a new or increased
Commitment, of an interest in each then outstanding Advance such that, after
giving effect thereto, all Advances are held ratably by the Lenders in
proportion to their respective Commitments. Assignments pursuant to the
preceding sentence shall be made in exchange for the principal amount assigned
plus accrued and unpaid interest, facility fees, utilization fees and term out
fees. The Borrower shall make any payments under Section 3.4 resulting from such
assignments. Any such increase of the Aggregate Commitment shall be subject to
receipt by the Agent

 

14



--------------------------------------------------------------------------------

from the Borrower of such supplemental opinions, resolutions, certificates and
other documents as the Agent may reasonably request.

 

2.6 Minimum Amount of Each Advance. Each Advance shall be in the minimum amount
of $5,000,000 (and in multiples of $1,000,000 if in excess thereof); provided,
however, that any Floating Rate Advance may be in the amount of the unused
Aggregate Commitment.

 

2.7 Optional Principal Payments. The Borrower may from time to time pay, without
penalty or premium, all outstanding Floating Rate Advances, or, in a minimum
aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in excess
thereof, any portion of the outstanding Floating Rate Advances upon one Business
Day’s prior notice to the Agent. The Borrower may from time to time pay, subject
to the payment of any funding indemnification amounts required by Section 3.4
but without penalty or premium, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Eurodollar Advances upon three
Business Days’ prior notice to the Agent.

 

2.8 Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Agent irrevocable notice (a “Borrowing Notice”) not later than
10:00 a.m. (Chicago time) at least one Business Day before the Borrowing Date of
each Floating Rate Advance and three Business Days before the Borrowing Date for
each Eurodollar Advance, specifying:

 

(i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

(ii) the aggregate amount of such Advance,

 

(iii) the Type of Advance selected, and

 

(iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

 

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans in funds immediately available in Chicago to
the Agent at its address specified pursuant to Article XIII. The Agent will make
the funds so received from the Lenders available to the Borrower at the Agent’s
aforesaid address.

 

2.9 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be

 

15



--------------------------------------------------------------------------------

automatically converted into a Floating Rate Advance unless (x) such Eurodollar
Advance is or was repaid in accordance with Section 2.7 or (y) the Borrower
shall have given the Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period.
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of a Floating Rate Advance into a Eurodollar Advance.
The Borrower shall give the Agent irrevocable notice (a “Conversion/Continuation
Notice”) of each conversion of a Floating Rate Advance into a Eurodollar Advance
or continuation of a Eurodollar Advance not later than 10:00 a.m. (Chicago time)
at least three Business Days prior to the date of the requested conversion or
continuation, specifying:

 

(i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

(iii) the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

 

2.10 Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the Eurodollar Rate determined by the Agent as applicable to
such Eurodollar Advance based upon the Borrower’s selections under Sections 2.8
and 2.9 and otherwise in accordance with the terms hereof. No Interest Period
may end after the Facility Termination Date. The Borrower shall select Interest
Periods so that it is not necessary to repay any portion of a Eurodollar Advance
prior to the last day of the applicable Interest Period in order to make a
mandatory repayment required pursuant to Section 2.2.

 

2.11 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of a Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),

 

16



--------------------------------------------------------------------------------

declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the Eurodollar Rate otherwise applicable to
such Interest Period plus 2% per annum and (ii) each Floating Rate Advance shall
bear interest at a rate per annum equal to the Floating Rate in effect from time
to time plus 2% per annum, provided that, during the continuance of a Default
under Section 7.6 or 7.7, the interest rates set forth in clauses (i) and (ii)
above shall be applicable to all Advances without any election or action on the
part of the Agent or any Lender.

 

2.12 Method of Payment. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Agent at the Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Agent specified in writing by the Agent to the
Borrower, by noon (local time) on the date when due and shall be applied ratably
by the Agent among the Lenders. Each payment delivered to the Agent for the
account of any Lender shall be delivered promptly by the Agent to such Lender in
the same type of funds that the Agent received at its address specified pursuant
to Article XIII or at any Lending Installation specified in a notice received by
the Agent from such Lender. The Agent is hereby authorized to charge the account
of the Borrower maintained with Bank One for each payment of principal, interest
and fees as it becomes due hereunder.

 

2.13 Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(ii) The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
with respect thereto, (b) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (c) the amount of any sum received by the Agent hereunder from the Borrower
and each Lender’s share thereof.

 

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

 

(iv) Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of Exhibit A (including any amendment, modification,
renewal or replacement thereof, a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender such Note payable to

 

17



--------------------------------------------------------------------------------

the order of such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.3, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (i) and (ii) above. Upon receipt of an affidavit of an officer of
any Lender as to the loss, theft, destruction or mutilation of such Lender’s
Note, and, in the case of any such loss, theft destruction or mutilation, upon
cancellation of such Note, the Borrower will issue, in lieu thereof, a
replacement Note in the same principal amount thereof and otherwise of like
tenor.

 

2.14 Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Agent a written confirmation, if such confirmation is requested by the Agent
or any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.

 

2.15 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest, facility fees, utilization fees and term out fees
shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon (local time)
at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

2.16 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of

 

18



--------------------------------------------------------------------------------

each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
The Agent will notify each Lender of the Eurodollar Rate applicable to each
Eurodollar Advance promptly upon determination of such interest rate and will
give each Lender prompt notice of each change in the Alternate Base Rate.

 

2.17 Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Loans and any Notes issued hereunder shall be deemed held
by each Lender for the benefit of any such Lending Installation. Each Lender
may, by written notice to the Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it and for whose account Loan payments are to be made.

 

2.18 Non-Receipt of Funds by the Agent. Unless the Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.

 

2.19 Replacement of Lender. If the Borrower is required pursuant to Section 3.1,
3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an “Affected Lender”), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Agent shall agree, as of such date, to purchase for cash the Advances
and other Obligations due to the Affected Lender pursuant to an assignment
substantially in the form of Exhibit C and to become a Lender for all purposes
under this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (A) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the

 

19



--------------------------------------------------------------------------------

Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5,
and (B) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 3.4 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1 Yield Protection. If, on or after the date of this Agreement, the adoption
of any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any change
in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

(i) subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its Eurodollar Loans, or

 

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Advances), or

 

(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans held or
interest received by it, by an amount deemed material by such Lender,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in amount received.

 

20



--------------------------------------------------------------------------------

3.2 Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a Change, then, within 15 days of demand by such
Lender, the Borrower shall pay such Lender the amount necessary to compensate
for any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans or its
Commitment to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy). “Change” means (i) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of
or change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (ii) the corresponding
capital regulations promulgated by regulatory authorities outside the United
States implementing the July 1988 report of the Basle Committee on Banking
Regulation and Supervisory Practices Entitled “International Convergence of
Capital Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

 

3.3 Availability of Types of Advances. If any Lender determines that maintenance
of its Eurodollar Loans at a suitable Lending Installation would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, or if the Required Lenders determine that (i) deposits of a type and
maturity appropriate to match fund Eurodollar Advances are not available or (ii)
the interest rate applicable to Eurodollar Advances does not accurately reflect
the cost of making or maintaining Eurodollar Advances, then the Agent shall
suspend the availability of Eurodollar Advances and require any affected
Eurodollar Advances to be repaid or converted to Floating Rate Advances, subject
to the payment of any funding indemnification amounts required by Section 3.4.

 

3.4 Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made on the date specified by the Borrower for any reason other than default by
the Lenders, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.

 

3.5 Taxes. 3.5.1 (i) All payments by the Borrower to or for the account of any
Lender or the Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions

 

21



--------------------------------------------------------------------------------

applicable to additional sums payable under this Section 3.5) such Lender or the
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (b) the Borrower shall make such
deductions, (c) the Borrower shall pay the full amount deducted to the relevant
authority in accordance with applicable law and (d) the Borrower shall furnish
to the Agent the original copy of a receipt evidencing payment thereof within 30
days after such payment is made.

 

(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

 

(iii) The Borrower hereby agrees to indemnify the Agent and each Lender for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 3.5) paid by the Agent
or such Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent or such
Lender makes demand therefor pursuant to Section 3.6.

 

(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to
each of the Borrower and the Agent two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI, certifying in either case that
such Lender is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, and (ii)
deliver to each of the Borrower and the Agent a United States Internal Revenue
Form W-8 or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Agent (x) renewals
or additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or

 

22



--------------------------------------------------------------------------------

amendment with respect to it and such Lender advises the Borrower and the Agent
that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

 

(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

 

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Agent did not properly withhold tax from amounts paid
to or for the account of any Lender (because the appropriate form was not
delivered or properly completed, because such Lender failed to notify the Agent
of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax,
withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all reasonable costs and expenses related
thereto (including reasonable attorneys fees and reasonable time charges of
attorneys for the Agent, which attorneys may be employees of the Agent). The
obligations of the Lenders under this Section 3.5(vii) shall survive the payment
of the Obligations and termination of this Agreement.

 

3.6 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Loans

 

23



--------------------------------------------------------------------------------

to reduce any liability of the Borrower to such Lender under Sections 3.1, 3.2
and 3.5 or to avoid the unavailability of Eurodollar Advances under Section 3.3,
so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Agent) as to the amount due, if
any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement shall set forth
in reasonable detail the calculations upon which such Lender determined such
amount and shall be final, conclusive and binding on the Borrower in the absence
of manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1 Initial Advance. The Lenders shall not be required to make the initial
Advance hereunder unless the Borrower has furnished to the Agent with sufficient
copies for the Lenders:

 

(i) Copies of the restated certificate of incorporation of the Borrower
certified by the Secretary or an Assistant Secretary of the Borrower, together
with good standing certificates issued as of a recent date by the Secretaries of
State of Delaware and Alabama.

 

(ii) Copies, certified by the Secretary or an Assistant Secretary of the
Borrower, of its by-laws and Board of Directors’ resolutions authorizing the
execution of the Loan Documents.

 

(iii) An incumbency certificate, executed by the Secretary or an Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signature of the officers of the Borrower authorized to sign the Loan Documents
and to make borrowings hereunder, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Borrower.

 

(iv) A certificate, signed by the Chief Financial Officer or the Treasurer of
the Borrower, stating that on the date hereof (a) no Default or Unmatured
Default has occurred and is continuing and (b) each of the

 

24



--------------------------------------------------------------------------------

representations and warranties set forth in Article V of this Agreement is true
and correct as of such date.

 

(v) A written opinion of Larry M. Hutchison, Executive Vice President and
General Counsel of the Borrower, addressed to the Agent and the Lenders in form
and substance reasonably satisfactory to the Agent and its counsel.

 

(vi) Notes payable to the order of each of the Lenders requesting the same.

 

(vii) Written money transfer instructions, in substantially the form of Exhibit
“D” hereto, addressed to the Agent and signed by an Authorized Officer, together
with such other related money transfer authorizations as the Agent may have
reasonably requested.

 

(viii) The Existing Credit Agreement shall have been terminated and all amounts
owing thereunder (including principal, interest and accrued fees) shall have
been paid (or shall contemporaneously be paid) in full.

 

(ix) Such other documents as any Lender or its counsel may have reasonably
requested.

 

4.2 Each Advance. The Lenders shall not be required to make any Advance unless
on the applicable Borrowing Date:

 

(i) There exists no Default or Unmatured Default.

 

(ii) The representations and warranties contained in Article V are true and
correct as of such Borrowing Date (excluding the representation in Section 5.5)
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct on and as of such earlier date.

 

(iii) All legal matters incident to the making of such Advance shall be
satisfactory to the Lenders and their counsel.

 

Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(i) and (ii) have been satisfied. Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit B as a
condition to making an Advance.

 

25



--------------------------------------------------------------------------------

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1 Corporate Existence and Standing. Each of the Borrower and its Significant
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted.

 

5.2 Authorization and Validity. The Borrower has the corporate power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
the Borrower or any of its Subsidiaries or the Borrower’s or any of its
Subsidiaries’ articles of incorporation or by-laws or the provisions of any
indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in the
creation or imposition of any Lien in, of or on the Property of the Borrower or
any of its Subsidiaries pursuant to the terms of any such indenture, instrument
or agreement, other than such violations, conflicts or defaults which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Loan Documents.

 

5.4 Financial Statements. The December 31, 2002 audited consolidated financial
statements of the Borrower and its Subsidiaries and the September 30, 2003
unaudited consolidated financial statements of the Borrower and its Subsidiaries
heretofore delivered to the Lenders (the “Financial Statements”) were prepared
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared and fairly present the

 

26



--------------------------------------------------------------------------------

consolidated financial condition and operations of the Borrower and its
Subsidiaries at such dates and the consolidated results of their operations for
the periods then ended.

 

5.5 Material Adverse Change. As of the date hereof, since December 31, 2002,
there has been no change in the business, Property, prospects, condition
(financial or otherwise) or results of operations of the Borrower and its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 

5.6 Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Borrower or any of its Subsidiaries, except such taxes, if any,
as are being contested in good faith and as to which, in the good faith judgment
of the Borrower, adequate reserves have been provided. The United States income
tax returns of the Borrower and its Subsidiaries have been audited by the
Internal Revenue Service through the fiscal year ended December 31, 1997. No tax
liens have been filed and no claims against the Borrower or its Subsidiaries are
being asserted with respect to any such taxes except claims being contested in
good faith and as to which, in the good faith judgment of the Borrower, adequate
reserves have been provided. The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate in the good faith judgment of the Borrower.

 

5.7 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Borrower or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect (after giving effect to reserves which have been provided with respect
thereto on the books of the Borrower and its Subsidiaries). As of the date
hereof, the Borrower has no material Contingent Obligations not provided for or
disclosed in the Financial Statements. Solely for purposes of any reaffirmation
of the foregoing representations pursuant to Section 4.2(ii) in connection with
any Loans the proceeds of which are used to repay maturing commercial paper
Indebtedness, such representations shall not extend to any proceeding in which a
punitive damages judgment has been entered against the Borrower or any
Subsidiary, such judgment has been stayed on appeal or the time for appeal from
such judgment has not expired and such judgment could not reasonably be expected
to have a material adverse effect on the ability of the Borrower to perform its
obligations under the Loan Documents.

 

5.8 Subsidiaries. Schedule “1” hereto contains an accurate list of all of the
Significant Subsidiaries of the Borrower in existence on the date of this
Agreement, setting forth their respective jurisdictions of incorporation and the
percentage of their respective capital stock owned by the Borrower or other
Subsidiaries. All of the issued and outstanding shares of capital stock of such
Subsidiaries have been duly authorized and issued and are fully paid and
non-assessable.

 

27



--------------------------------------------------------------------------------

5.9 ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $20,000,000. Each Plan complies in all material respects with
all applicable requirements of law and regulations. No Reportable Event has
occurred with respect to any Plan and neither the Borrower nor any other members
of the Controlled Group has withdrawn from any Plan or initiated steps to do so,
which occurrence or withdrawal could result in a Material Adverse Effect. No
steps have been taken to terminate any Plan which has Unfunded Liabilities.

 

5.10 Accuracy of Information. No information, exhibit or report furnished by the
Borrower or any of its Subsidiaries to the Agent or to any Lender in connection
with the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact, omitted to state a material fact or omitted to
state any fact necessary to make the statements contained therein not misleading
in any material respect.

 

5.11 Regulation U. Margin stock (as defined in Regulation U) constitutes less
than 25% of those assets of the Borrower and its Subsidiaries which are subject
to any limitation on sale, pledge or other restriction hereunder.

 

5.12 Material Agreements. Neither the Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any Significant Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument evidencing or governing Indebtedness.

 

5.13 Compliance With Laws. The Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable federal,
state and local environmental, health and safety statutes and regulations or the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

 

5.14 Ownership of Properties. Except for Liens permitted by Section 6.14, on the
date of this Agreement the Borrower and its Subsidiaries have good title to all
of the Property and assets reflected in the Financial Statements as owned by it,
free of all Liens other than those

 

28



--------------------------------------------------------------------------------

permitted by this Agreement, except for assets sold, transferred or otherwise
disposed of in the ordinary course of business since the date of such Financial
Statements.

 

5.15 Investment Company Act. Neither the Borrower nor any Subsidiary thereof is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

5.16 Public Utility Holding Company Act. Neither the Borrower nor any Subsidiary
is a “holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

5.17 Insurance Licenses. Schedule “2” attached hereto (as said Schedule “2”
shall be revised or supplemented from time to time to reflect withdrawals or
changes in jurisdictions permitted by Section 6.4 or additional jurisdictions
set forth in the Annual Statements furnished pursuant to Section 6.1(vii)) lists
all of the jurisdictions in which any Significant Insurance Subsidiary holds
active Licenses and is authorized to transact insurance business. No such
License is the subject of a proceeding for suspension or revocation, there is no
sustainable basis for such suspension or revocation, and to the Borrower’s best
knowledge, no such suspension or revocation has been threatened by any
Governmental Authority. Schedule “2” also indicates the type or types of
insurance in which each such Insurance Subsidiary is permitted to engage with
respect to each License therein listed. None of the Insurance Subsidiaries
transacts any insurance business, directly or indirectly, in any state other
than those enumerated in Schedule “2”.

 

5.18 Defaults. No Default or Unmatured Default has occurred and is continuing.

 

5.19 Reportable Transaction. The Borrower does not intend to treat the Advances
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4). In the event the Borrower determines
to take any action inconsistent with such intention, it will promptly notify the
Agent thereof. The Borrower acknowledges that one or more of the Lenders may
treat its Advances as part of a transaction that is subject to Treasury
Regulation Section 1.6011-4 or Section 301.6112-1, and the Agent. Any such
Lender or Lenders, as applicable, which reasonably determine to treat its
Advances as such a transaction, may file such IRS forms or maintain such lists
and other records as they may determine is required by such Treasury
Regulations.

 

29



--------------------------------------------------------------------------------

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1 Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

 

(i) Within 90 days after the close of each of its fiscal years, an unqualified
audit report certified by independent certified public accountants, acceptable
to the Lenders, prepared in accordance with Agreement Accounting Principles on a
consolidated and consolidating basis (consolidating statements need not be
certified by such accountants) for itself and its Subsidiaries, including
balance sheets as of the end of such period, related profit and loss and
reconciliation of surplus statements, and a statement of cash flows, accompanied
by a certificate of said accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Default or Unmatured Default, or if, in the opinion of such
accountants, any Default or Unmatured Default shall exist, stating the nature
and status thereof.

 

(ii) Within 45 days after the close of the first three quarterly periods of each
of its fiscal years, for itself and its Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss statements and a statement of
cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its Chief Financial Officer, Chief Accounting
Officer or Treasurer.

 

(iii) Together with the financial statements required hereunder, a compliance
certificate in substantially the form of Exhibit “B” hereto signed by the Chief
Financial Officer, Chief Accounting Officer or Treasurer of the Borrower showing
the calculations necessary to determine compliance with this Agreement and
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.

 

(iv) Within 330 days after the close of each fiscal year, a statement of the
Unfunded Liabilities of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA.

 

(v) As soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by the Chief Financial Officer, Chief Accounting Officer, Treasurer or
Vice President of the Borrower, describing said Reportable Event and the action
which the Borrower proposes to take with respect thereto.

 

30



--------------------------------------------------------------------------------

(vi) As soon as possible and in any event within 10 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
the case of either or (b) above, could reasonably be expected to have a Material
Adverse Effect.

 

(vii) Within 75 days after the close of each fiscal year of each Insurance
Subsidiary, copies of the Annual Statement of each of the Insurance
Subsidiaries, as certified by the president, secretary and treasurer of and the
actuary for each such Insurance Subsidiary and prepared on the NAIC annual
statement blanks (or such other form as shall be required by the jurisdiction of
incorporation of each such Insurance Subsidiary), all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein and to be certified by independent certified public
accountants reasonably acceptable to the Agent if so required by any
Governmental Authority.

 

(viii) Promptly upon the filing thereof, copies of all Forms 10-Q, 10-K and 8-K
which the Borrower or any Subsidiary files with the Securities and Exchange
Commission and, together with copies of each Form 10-K so furnished, a list of
such revisions to Schedule “1”, if any, as shall be necessary to cause Schedule
“1” to accurately set forth all then existing Significant Subsidiaries of the
Borrower, their respective jurisdictions of incorporation and the percentage of
their respective capital stock owned by the Borrower or other Subsidiaries.

 

(ix) Promptly upon the Borrower’s receipt thereof, copies of reports or
valuations prepared by any Governmental Authority or actuary in respect of any
action or event which has resulted in the reduction by 5% or more in the capital
and surplus of any Insurance Subsidiary.

 

(x) Promptly and in any event within ten days after learning thereof,
notification of any decrease after the Closing Date in the rating given by A.M.
Best & Co. in respect of any Insurance Subsidiary.

 

(xi) Such other information (including, without limitation, non-financial
information) as the Agent or any Lender may from time to time reasonably
request.

 

6.2 Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Advances (i) for general corporate purposes, including,
without limitation, the repayment of maturing commercial paper Indebtedness and
(ii) to finance Permitted

 

31



--------------------------------------------------------------------------------

Acquisitions. The Borrower will not, nor will it permit any Subsidiary to, use
any of the proceeds of the Advances to purchase or carry any “margin stock” (as
defined in Regulation U).

 

6.3 Certain Notices. The Borrower will give prompt notice in writing to the
Agent and the Lenders of (i) the occurrence of any Default or Unmatured Default
and of any other development, financial or otherwise, relating specifically to
the Borrower which could reasonably be expected to have a Material Adverse
Effect, (ii) the receipt of any notice from any Governmental Authority of the
expiration without renewal, revocation or suspension of, or the institution of
any proceedings to revoke or suspend, any License now or hereafter held by any
Insurance Subsidiary which is required to conduct insurance business in
compliance with all applicable laws and regulations, other than such expiration,
revocation or suspension which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (iii) the receipt of
any notice from any Governmental Authority of the institution of any
disciplinary proceedings against or in respect of any Insurance Subsidiary, or
the issuance of any order, the taking of any action or any request for an
extraordinary audit for cause by any Governmental Authority which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(iv) any judicial or administrative order limiting or controlling the insurance
business of any Insurance Subsidiary (and not the insurance industry generally)
which has been issued or adopted and which could reasonably be expected to have
a Material Adverse Effect. Any such notice shall state that it is given pursuant
to this Section 6.3.

 

6.4 Conduct of Business. The Borrower will, and will cause each Significant
Subsidiary to, do all things necessary to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted. The Borrower will cause
each Significant Insurance Subsidiary to (i) carry on or otherwise be associated
with the business of a licensed insurance carrier and (ii) do all things
necessary to renew, extend and continue in effect all Licenses which may at any
time and from time to time be necessary for such Significant Insurance
Subsidiary to operate its insurance business in compliance with all applicable
laws and regulations; provided, however, that any such Significant Insurance
Subsidiary may withdraw from one or more states as an admitted insurer or change
the state of its domicile, if such withdrawal or change is in the best interests
of the Borrower and such Significant Insurance Subsidiary and could not
reasonably be expected to have a Material Adverse Effect.

 

6.5 Taxes. The Borrower will, and will cause each Subsidiary to, pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside.

 

6.6 Insurance. The Borrower will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on all or
substantially all of its Property, or shall maintain self-insurance, in such
amounts and covering such risks as is

 

32



--------------------------------------------------------------------------------

consistent with sound business practice for Persons in substantially the same
industry as the Borrower or such Subsidiary, and the Borrower will furnish to
any Lender upon request full information as to the insurance carried.

 

6.7 Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

 

6.8 Maintenance of Properties. The Borrower will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
in good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except where the failure to so
maintain, preserve, protect and repair could not reasonably be expected to have
a Material Adverse Effect.

 

6.9 Inspection. The Borrower will, and will cause each Subsidiary to, permit the
Agent and the Lenders, by their respective representatives and agents, to
inspect any of the Property, corporate books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers upon
reasonable notice and at such reasonable times and intervals as the Lenders may
designate

 

6.10 Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except that (i) a Subsidiary may
merge with the Borrower or a Wholly-Owned Subsidiary and (ii) the Borrower and
any Subsidiary may merge or consolidate with or into any other Person provided
that the Borrower or such Subsidiary shall be the continuing or surviving
corporation and, after giving effect to such merger or consolidation, no Default
or Unmatured Default shall exist.

 

6.11 Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of all or a Substantial Portion of its
Property (exclusive of Investments sold in the ordinary course of business) to
any other Person(s) in any calendar year.

 

6.12 Sale and Leaseback. The Borrower will not, nor will it permit any
Subsidiary to, sell or transfer a Substantial Portion of its Property in order
to concurrently or subsequently lease as lessee such or similar Property.

 

6.13 Investments and Acquisitions. The Borrower will not make, and will not
permit any Subsidiary to make, any Acquisitions except Permitted Acquisitions.

 

33



--------------------------------------------------------------------------------

6.14 Liens. The Borrower will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on its Property other than Liens
securing in the aggregate not more than $100,000,000 of Indebtedness.

 

6.15 Consolidated Net Worth. The Borrower will maintain at all times
Consolidated Net Worth equal to not less than the sum of (i) $2,216,253,000 plus
(ii) 25% of the Borrower’s Consolidated Net Income, if positive, for each fiscal
quarter ending after September 30, 2001.

 

6.16 Ratio of Consolidated Indebtedness to Consolidated Capitalization. The
Borrower will maintain at all times a ratio of Consolidated Indebtedness to
Consolidated Capitalization of not greater than .4 to 1.0.

 

6.17 Ratio of Consolidated Adjusted Net Income to Consolidated Interest Expense.
The Borrower will maintain, as at the last day of each fiscal quarter, a ratio
of (i) Consolidated Adjusted Net Income to (ii) Consolidated Interest Expense,
in each case calculated for the four fiscal quarters then ending, of not less
than 3.0 to 1.0.

 

6.18 Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than a Wholly-Owned Subsidiary) except (i) any such
transactions, payments or transfers with or to such Affiliates as are made in
the ordinary course of business and pursuant to the reasonable requirements of
the Borrower’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary would obtain in a comparable arms-length transaction and (ii) any
such other transactions, payments or transfers with or to such Affiliates as
could not reasonably be expected to have a Material Adverse Effect.

 

6.19 Preferred Securities. The Borrower will not, and will not permit Torchmark
Capital Trust I or Torchmark Capital Trust II to, declare or pay dividends or
distributions on, or redeem, purchase or otherwise acquire, any Preferred
Securities or any portion thereof if, after giving effect thereto, a Default or
Unmatured Default would exist.

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1 Representations. Any representation or warranty made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries to the Lenders or the Agent
under or in connection with this Agreement, any Loan, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false or misleading on the date as of which made.

 

34



--------------------------------------------------------------------------------

7.2 Non-Payment. Nonpayment of any principal of any Loan when due, or nonpayment
of any interest upon any Loan or of any facility fee, utilization fee, term out
fee or other obligations under any of the Loan Documents within five days after
the same becomes due.

 

7.3 Specific Defaults. The breach by the Borrower of any of the terms or
provisions of Section 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.15, 6.16, 6.17 or
6.19; or the breach by the Borrower of any of the terms or provisions of Section
6.14 or 6.18 which is not remedied within ten days after the Borrower learns
thereof.

 

7.4 Other Defaults. The breach by the Borrower (other than a breach which
constitutes a Default under Section 7.1, 7.2 or 7.3) of any of the terms or
provisions of this Agreement which is not remedied within twenty days after
written notice from the Agent or any Lender.

 

7.5 Cross-Default. Failure of the Borrower or any of its Subsidiaries to pay
when due any Indebtedness in excess of, singly or in the aggregate for all such
Subsidiaries, $10,000,000; or the default by the Borrower or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Indebtedness was created or is governed, or
any other event shall occur or condition exist, the effect of which is to cause,
or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of the Borrower or any Subsidiary shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the stated maturity thereof.

 

7.6 Insolvency; Voluntary Proceedings. The Borrower or any of its Subsidiaries
shall (i) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 7.6, (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7 or not pay, or
admit in writing its inability to pay, its debts generally as they become due.

 

7.7 Involuntary Proceedings. Without the application, approval or consent of the
Borrower or any of its Subsidiaries, a receiver, trustee, examiner, liquidator
or similar official shall be appointed for the Borrower or any of its
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(iv) shall be instituted against the Borrower or

 

35



--------------------------------------------------------------------------------

any of its Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 30 consecutive
days.

 

7.8 Condemnation. Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of (each a
“Condemnation”), all or any portion of the Property of the Borrower or any of
its Subsidiaries which, when taken together with all other Property of the
Borrower and its Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion of its
Property.

 

7.9 Judgment. The Borrower or any of its Subsidiaries shall fail within 45 days
to pay, bond or otherwise discharge any judgment or order for the payment of
money, either singly or in the aggregate, in excess of $10,000,000, which is not
stayed on appeal or otherwise being appropriately contested in good faith.

 

7.10 Unfunded Liabilities. The Unfunded Liabilities of all Single Employer Plans
shall exceed in the aggregate $20,000,000 or any Reportable Event shall occur in
connection with any Plan.

 

7.11 Withdrawal Liability. The Borrower or any other member of the Controlled
Group shall have been notified by the sponsor of a Multiemployer Plan that it
has incurred withdrawal liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans by the Borrower or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), exceeds $5,000,000
or requires payments exceeding $500,000 per annum.

 

7.12 Environmental. The Borrower or any of its Subsidiaries shall be the subject
of any proceeding or investigation pertaining to the release by the Borrower or
any of its Subsidiaries or any other person of any toxic or hazardous waste or
substance into the environment, or any violation of any federal, state or local
environmental, health or safety law or regulation, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

 

7.13 Change in Control. Any Change in Control shall occur.

 

7.14 Licenses. Any License of any Insurance Subsidiary held by such Insurance
Subsidiary on the Closing Date or acquired by such Insurance Subsidiary
thereafter, the loss of which would have, in the reasonable judgment of the
Lenders, a Material Adverse Effect, (i) shall be revoked by a final
non-appealable order by the state which shall have issued such License, or any
action (whether administrative or judicial) to revoke such License shall have
been commenced against such Insurance Subsidiary which shall not have been
dismissed or contested in good faith within 30 days of the commencement thereof,
(ii) shall be suspended by such state for a period in excess of 30 days or (iii)
shall not be reissued or renewed by such state

 

36



--------------------------------------------------------------------------------

upon the expiration thereof following application for such reissuance or renewal
by such Insurance Subsidiary.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1 Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Agent or any
Lender. If any other Default occurs, the Required Lenders (or the Agent with the
consent of the Required Lenders) may terminate or suspend the obligations of the
Lenders to make Loans hereunder, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.

 

If, before any judgment or decree for the payment of the Obligations due shall
have been obtained or entered, the Modified Required Lenders (or, in the case of
an automatic termination upon the occurrence of a Default under Section 7.6 or
7.7, all the Lenders), in their sole discretion, shall so direct, the Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

 

8.2 Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or thereunder or
waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender:

 

(i) Extend the Facility Termination Date or the Revolving Credit Termination
Date, compromise or forgive the principal amount of any Loan, or reduce the rate
of interest or compromise or forgive payment of interest on any Loan, or reduce
the amount of any fee or cost payable hereunder.

 

(ii) Reduce the percentage specified in the definition of Required Lenders or
Modified Required Lenders.

 

(iii) Increase the amount of the Commitment of any Lender hereunder (except
pursuant to Section 2.5(b)), or permit the Borrower to assign its rights under
this Agreement.

 

(iv) Amend this Section 8.2.

 

37



--------------------------------------------------------------------------------

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may waive payment
of the fee required under Section 12.3.2 without obtaining the consent of any
other party to this Agreement.

 

Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Section 2.5(b) to be delivered in connection with an
increase to the Aggregate Commitment, the Agent, the Borrower and the new or
existing Lenders whose Commitments have been affected may and shall enter into
an amendment hereof (which shall be binding on all parties hereto) solely for
the purpose of reflecting any new Lenders and their new Commitments and any
increase in the Commitment of any existing Lender.

 

8.3 Preservation of Rights. No delay or omission of the Lenders or the Agent to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or the inability of
the Borrower to satisfy the conditions precedent to such Loan shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Lenders until the Obligations have been paid in
full.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

9.1 Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.

 

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

9.4 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof other than the fee letter
described in Section 10.13.

 

38



--------------------------------------------------------------------------------

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

 

9.6 Expenses; Indemnification. The Borrower shall reimburse the Agent for any
costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys for the Agent, which attorneys may
be employees of the Agent) paid or incurred by the Agent in connection with the
preparation, negotiation, execution, delivery, review, amendment, modification,
and administration of the Loan Documents. The Borrower also agrees to reimburse
the Agent, the Arrangers and the Lenders for any costs, internal charges and
out-of-pocket expenses (including attorneys’ fees and time charges of attorneys
for the Agent, the Arrangers and the Lenders, which attorneys may be employees
of the Agent, the Arrangers or the Lenders) paid or incurred by the Agent, any
Arranger or any Lender in connection with the collection of the Obligations or
the enforcement of the Loan Documents. The Borrower further agrees to indemnify
the Agent, the Arrangers and each Lender, its directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (collectively, the “indemnified obligations”) (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Agent, any Arranger or any Lender is a party thereto, but excluding those
indemnified obligations arising solely from any Lender’s failure to perform its
obligations under this Agreement) which any of them may pay or incur arising out
of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Loan hereunder, except that no indemnified
party shall be indemnified for any indemnified obligations arising from its own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. The obligations of the Borrower under this Section 9.6
shall survive the termination of this Agreement.

 

9.7 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

 

9.8 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles.

 

39



--------------------------------------------------------------------------------

9.9 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

 

9.10 Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent, any Arranger nor any Lender shall have
any fiduciary responsibilities to the Borrower. Neither the Agent, any Arranger
nor any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations. The Borrower agrees that neither the Agent, any Arranger
nor any Lender shall have liability to the Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Agent, any Arranger nor any Lender shall have
any liability with respect to, and the Borrower hereby waives, releases and
agrees not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

 

9.11 Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from the Borrower pursuant to this Agreement in confidence,
except for disclosure (i) to its Affiliates and to other Lenders and their
respective Affiliates, (ii) to legal counsel, accountants, and other
professional advisors to such Lender or to a Transferee, (iii) to regulatory
officials, (iv) to any Person as requested pursuant to or as required by law,
regulation, or legal process, (v) to any Person in connection with any legal
proceeding to which such Lender is a party, (vi) to such Lender’s direct or
indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties, and (vii)
permitted by Section 12.4. Notwithstanding anything herein to the contrary,
confidential information shall not include, and each party hereto (and each
employee, representative or other agent of any party hereto) may disclose to any
and all Persons, without limitation of any kind, the U.S. federal income tax
treatment and U.S. federal income tax structure of the transactions contemplated
hereby and all materials of any kind (including opinions or other tax analyses)
that are or have been provided to such party relating to such tax treatment or
tax structure, and it is hereby confirmed that each party hereto has been
authorized to make such disclosures since the commencement of discussions
regarding the transactions contemplated hereby.

 

9.12 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) for the repayment of
the Loans provided for herein.

 

40



--------------------------------------------------------------------------------

9.13 Disclosure. The Borrower and each Lender hereby acknowledge and agree that
Bank One and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

 

ARTICLE X

 

THE AGENT

 

10.1 Appointment; Nature of Relationship. Bank One, NA is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any Lender by reason of
this Agreement or any other Loan Document and that the Agent is merely acting as
the contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of Section 1-201 of the
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each Lender hereby
waives.

 

10.2 Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

 

10.3 General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

 

10.4 No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the

 

41



--------------------------------------------------------------------------------

covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Agent; (d) the
existence or possible existence of any Default or Unmatured Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries. The Agent shall have no duty to disclose to
the Lenders information that is not required to be furnished by the Borrower to
the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as Agent or in its individual capacity).

 

10.5 Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders. The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

 

10.6 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

 

10.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

 

10.8 Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(or, if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by the
Borrower for which the Agent is

 

42



--------------------------------------------------------------------------------

entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Agent on behalf of the Lenders, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents (including, without limitation, for any expenses incurred by the
Agent in connection with any dispute between the Agent and any Lender or between
two or more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(vii) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

 

10.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

 

10.10 Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person. The Agent, in its individual capacity, is
not obligated to remain a Lender.

 

10.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such

 

43



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

10.12 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower, such resignation to be effective upon
the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent’s giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrower
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

 

10.13 Agent and Arranger Fees. The Borrower agrees to pay to the Agent and Banc
One Capital Markets, Inc., for their respective accounts, the fees agreed to by
the Borrower, the Agent and Banc One Capital Markets, Inc. pursuant to that
certain letter agreement dated October 21, 2002, or as otherwise agreed from
time to time.

 

10.14 Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection

 

44



--------------------------------------------------------------------------------

with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the Agent is
entitled under Articles IX and X.

 

10.15 Documentation Agents, Syndication Agent, etc. None of the Lenders
identified in this Agreement as the “Documentation Agents”, the “Syndication
Agent” or “Joint Lead Arranger and Joint Book Manager” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Agent in Section 10.11.

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

11.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

 

11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that (i)
the Borrower shall not have the right to assign its rights or obligations under
the Loan Documents, (ii) any assignment by any Lender

 

45



--------------------------------------------------------------------------------

must be made in compliance with Section 12.3 and (iii) any transfer by
participation must be made in compliance with Section 12.2. Any attempted
assignment or transfer by any party not made in compliance with this Section
12.1 shall be null and void, unless such attempted assignment or transfer is
treated as a participation in accordance with Section 12.3.2. The parties to
this Agreement acknowledge that clause (ii) of this Section 12.1 relates only to
absolute assignments and this Section 12.1 does not prohibit assignments
creating security interests, including, without limitation, (x) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a Fund, any pledge or assignment of all or any portion of its rights
under this Agreement and any Note to its trustee in support of its obligations
to its trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Agent may treat the Person which made any Loan or which
holds any Note as the owner thereof for all purposes hereof unless and until
such Person complies with Section 12.3; provided, however, that the Agent may in
its discretion (but shall not be required to) follow instructions from the
Person which made any Loan or which holds any Note to direct payments relating
to such Loan or Note to another Person. Any assignee of the rights to any Loan
or any Note agrees by acceptance of such assignment to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

12.2 Participations.

 

12.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its Loans
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrower and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

 

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect

 

46



--------------------------------------------------------------------------------

to any Loan or Commitment in which such Participant has an interest which would
require consent of all of the Lenders pursuant to the terms of Section 8.2 or of
any other Loan Document.

 

12.2.3 Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3, provided that (i)
a Participant shall not be entitled to receive any greater payment under Section
3.1, 3.2 or 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower, and (ii) any Participant not incorporated
under the laws of the United States of America or any State thereof agrees to
comply with the provisions of Section 3.5 to the same extent as if it were a
Lender.

 

12.3 Assignments.

 

12.3.1 Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto. The consent of the Borrower and the Agent shall be required prior to an
assignment becoming effective with respect to a Purchaser which is not a Lender,
an Affiliate of a Lender or an Approved Fund; provided, however, that if a
Default has occurred and is continuing, the consent of the Borrower shall not be
required. Such consent shall not be unreasonably withheld or delayed. Each such
assignment with respect to a Purchaser which is not a Lender, an Affiliate of a
Lender or an Approved Fund shall (unless each of the Borrower and the Agent
otherwise consents) be in an amount not less than the lesser of (i) $5,000,000
or (ii) the remaining amount of the assigning Lender’s Commitment or outstanding
Loans (if the applicable Commitment has been terminated). The amount of the
assignment shall be based on the Commitment or outstanding Loans (if the
applicable Commitment has been terminated) subject to the assignment, determined
as of the date of such assignment or as of the “Trade Date,” if the “Trade Date”
is specified in the assignment.

 

47



--------------------------------------------------------------------------------

12.3.2 Effect; Effective Date. Upon (i) delivery to the Agent of an assignment,
together with any consents required by Section 12.3.1, and (ii) payment of a
$4,000 fee to the Agent for processing such assignment, such assignment shall
become effective on the effective date specified in such assignment. The
assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment and Loans
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Commitment and Loans assigned to such Purchaser. In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.2. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.2, the transferor Lender, the Agent and
the Borrower shall, if the transferor Lender or the Purchaser desires that its
Loans be evidenced by Notes, make appropriate arrangements so that new Notes or,
as appropriate, replacement Notes are issued to such transferor Lender and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments, as
adjusted pursuant to such assignment.

 

12.3.3 Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Chicago, Illinois a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

48



--------------------------------------------------------------------------------

12.4 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

 

12.5 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv).

 

ARTICLE XIII

 

NOTICES

 

13.1 Notices. Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower or the Agent, at its address or facsimile number set forth
on the signature pages hereof, (y) in the case of any Lender, at its address or
facsimile number set forth below its signature hereto or (z) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Agent and the Borrower in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Agent under Article II shall not be effective until
received.

 

13.2 Change of Address. The Borrower, the Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto.

 

ARTICLE XIV

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been

 

49



--------------------------------------------------------------------------------

executed by the Borrower, the Agent and the Lenders and each party has notified
the Agent by facsimile transmission or telephone that it has taken such action.

 

ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

15.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS SECTION 105/5-1 ET SEQ,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

15.2 CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
CHICAGO, ILLINOIS.

 

15.3 WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND EACH LENDER HEREBY WAIVE
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

 

[signature pages follow]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

TORCHMARK CORPORATION

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

 

2001 Third Avenue South Birmingham, Alabama 35233

Attn: Mr. Michael J. Klyce

Vice President and Treasurer

   

Telephone:  

  (205) 325-2051    

FAX:             

  (205) 325-4157

 

S-1



--------------------------------------------------------------------------------

BANK ONE, NA,

Individually and as Administrative Agent

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

 

1 Bank One Plaza

Chicago, Illinois 60670

Attn: Thomas W. Doddridge

   

Telephone:  

  (312) 732-3881    

FAX:             

  (312) 732-4033

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as

Syndication Agent

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-3



--------------------------------------------------------------------------------

FLEET NATIONAL BANK, individually and as

Documentation Agent

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-4



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-5



--------------------------------------------------------------------------------

COMERICA BANK

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-6



--------------------------------------------------------------------------------

SOUTH TRUST BANK

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-7



--------------------------------------------------------------------------------

REGIONS BANK

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-8



--------------------------------------------------------------------------------

KEY BANK

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-9



--------------------------------------------------------------------------------

SUN TRUST BANK

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-10



--------------------------------------------------------------------------------

COMPASS BANK

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-11



--------------------------------------------------------------------------------

AMSOUTH BANK

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-12



--------------------------------------------------------------------------------

UMB BANK, NA

By:        

--------------------------------------------------------------------------------

Print Name:        

--------------------------------------------------------------------------------

Title:            

--------------------------------------------------------------------------------

   

Address:       

       

Telephone:  

       

FAX:             

   

 

S-13



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

     LEVEL I
STATUS


--------------------------------------------------------------------------------

    LEVEL II
STATUS


--------------------------------------------------------------------------------

    LEVEL III
STATUS


--------------------------------------------------------------------------------

    LEVEL IV
STATUS


--------------------------------------------------------------------------------

    LEVEL V
STATUS


--------------------------------------------------------------------------------

 

Borrower Debt Rating

   A+/A1     A/A2     A-/A3     BBB+/Baa1     <BBB+/Baa1  

Applicable Facility Fee Rate

   .06 %   .08 %   .09 %   .10 %   .125 %

Applicable Margin

                              

Eurodollar Rate

   .24 %   .27 %   .31 %   .425 %   .60 %

Floating Rate

   0.0     0.0     0.0     0.0     0.0  

Applicable Utilization Fee Rate* (>33%)

   .05 %   .075 %   .10 %   .10 %   .15 %

Applicable Term Out Premium Rate

   .10 %   .125 %   .15 %   .25 %   .375 %

 

Subject to the following two sentences, a particular Level Status shall exist on
a particular day if on such day the Borrower does not qualify for a Level Status
with more advantageous pricing and either the Moody’s Rating or the S&P Rating
is at least equal to the corresponding rating specified for such Level Status in
the table above. In the event of a differential in Ratings of one level, Level
Status shall be determined by reference to the higher of the two Ratings. In the
event of a differential in Ratings of more than one level, the applicable

--------------------------------------------------------------------------------

* The Applicable Utilization Fee Rate shall be payable only with respect to
outstanding Advances on days when Utilization is greater than 33%. “Utilization”
means, for any day, a percentage equal to the aggregate principal amount of
Loans hereunder and “Loans” and “Reimbursement Obligations” (each as defined in
the Five Year Agreement) outstanding on such day (and at the close of business
on such day if a Business Day) divided by the sum on such day of the Aggregate
Commitment and the “Aggregate Commitment” under the Five Year Agreement;
provided that for purposes of computing Utilization (a) the Aggregate Commitment
shall be deemed to in no event be less than the aggregate outstanding principal
amount of the Loans (and on and after the Revolving Credit Termination Date, the
Aggregate Commitment shall be deemed to be equal to the aggregate outstanding
principal amount of the Loans) and (b) the “Aggregate Commitment” (as defined in
the Five Year Agreement) shall be deemed to in no event be less than the
aggregate outstanding principal amount of the “Loans” and “Reimbursement
Obligations” (each as defined in the Five Year Agreement).

 



--------------------------------------------------------------------------------

Level Status shall be that Level Status one below the Level Status which would
have been applicable had the lower Rating been the same as the higher Rating.
The above ratings are in the format of S&P Rating/Moody’s Rating.

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level Status” means either Level I Status, Level II Status, Level III Status,
Level IV Status or Level V Status.

 

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation,
together with any Person succeeding thereto by merger, consolidation or
acquisition of all or substantially all of its assets, including substantially
all of its business of rating securities.

 

“Moody’s Rating” means, at any time, the Borrower Debt Rating issued by Moody’s
and then in effect.

 

“Rating” means Moody’s Rating or S&P Rating.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“S&P Rating” means, at any time, the Borrower Debt Rating issued by S&P and then
in effect.

 

The Applicable Margin, Applicable Fee Rate and Applicable Term Out Premi um Rate
shall be determined in accordance with the foregoing table based on the
Borrower’s Level Status as determined from its then-current Moody’s and S&P
Ratings. The Rating in effect on any date for the purposes of this Schedule is
that in effect at the close of business on such date. If at any time the
Borrower has no Moody’s Rating or no S&P Rating or the Borrower does not qualify
for a Level Status with more advantageous pricing, Level V Status shall exist.

 

2



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

Bank One, NA

   $ 47,000,000

Bank of America, N.A.

   $ 47,000,000

Fleet National Bank

   $ 39,000,000

The Bank of New York

   $ 26,000,000

Comerica Bank

   $ 26,000,000

South Trust Bank

   $ 26,000,000

Regions Bank

   $ 26,000,000

Key Bank

   $ 25,000,000

SunTrust Bank

   $ 23,000,000

Compass Bank

   $ 20,800,000

AmSouth Bank

   $ 14,000,000

UMB Bank, NA

   $ 5,200,000

Total Commitments

   $ 325,000,000

 



--------------------------------------------------------------------------------

SCHEDULE 1

 

SIGNIFICANT SUBSIDIARIES

 

Name of Significant Subsidiary

--------------------------------------------------------------------------------

  

State of
Incorporation

--------------------------------------------------------------------------------

  

Percentage of
Voting Stock
Owned by Borrower
or Subsidiaries

--------------------------------------------------------------------------------

Globe Life And Accident Insurance Company    Delaware    100% Liberty National
Life Insurance Company    Alabama    100% United American Insurance Company   
Delaware    100% United Investors Life Insurance Company    Missouri    100%
American Income Life Insurance Company    Indiana    100%

 



--------------------------------------------------------------------------------

SCHEDULE 2

 

INSURANCE LICENSES

 

Significant
Insurance
Subsidiary

--------------------------------------------------------------------------------

 

Jurisdictions
in which
company holds
active Licenses

--------------------------------------------------------------------------------

 

Type of
Insurance

--------------------------------------------------------------------------------

Globe Life And Accident Insurance Company   All states except New York plus Guam
and the District of Columbia   Life and Accident and Health Liberty National
Life Insurance Company   All states except New York plus Guam and the District
of Columbia   Life and Accident and Health United American Insurance Company  
All states except New York plus the District of Columbia and Canada   Life and
Accident and Health United Investors Life Insurance Company   All states except
New York plus the District of Columbia   Life and Accident and Health American
Income Life Insurance Company   All states except New York plus New Zealand,
Puerto Rico, the U.S. Virgin Islands, Canada, and the District of Columbia  
Life and Accident and Health TMK Re, Ltd.   Bermuda   Reinsurance

 



--------------------------------------------------------------------------------

EXHIBIT A

 

NOTE

 

[$                    ]

  [Date]

 

Torchmark Corporation, a Delaware corporation (the “Borrower”), promises to pay
to the order of                                          (the “Lender”) the
lesser of the principal sum of                                  Dollars or the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the main office of Bank One, NA in Chicago,
Illinois, as Agent, together with interest on the unpaid principal amount hereof
at the rates and on the dates set forth in the Agreement. The Borrower shall pay
the principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date and shall make such mandatory payments as are required
to be made under the terms of Article II of the Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the 364-Day Credit Agreement dated as of November 26, 2003 (which,
as it may be amended or modified and in effect from time to time, is herein
called the “Agreement”), among the Borrower, the lenders party thereto,
including the Lender, and Bank One, NA, as Agent, to which Agreement reference
is hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

 

TORCHMARK CORPORATION By:        

--------------------------------------------------------------------------------

Print Name:          

--------------------------------------------------------------------------------

Title:        

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF TORCHMARK CORPORATION,

DATED                     ,

 

Date

--------------------------------------------------------------------------------

 

Principal
Amount of
Loan

--------------------------------------------------------------------------------

 

Maturity
of Interest
Period

--------------------------------------------------------------------------------

   Principal
Amount
Paid


--------------------------------------------------------------------------------

   Unpaid
Balance


--------------------------------------------------------------------------------

                                                                               
                                       

 

2



--------------------------------------------------------------------------------

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain 364-Day Credit
Agreement dated as of November 26, 2003 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among the Borrower, the lenders
party thereto and Bank One, NA, as Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected                      of the Borrower;

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this              day of
                    , 20    .

 

2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Schedule of Compliance as of             , 20     with

Provisions of 6.15, 6.16 and 6.17 of

the Agreement

 

1.      Section 6.15 - Consolidated Net Worth

      

A.     Consolidated Net Worth (consolidated
shareholders’ equity excluding the
effect of the application of FAS 115)

   $             

B.     $2,216,253,000

      

C.     Positive Consolidated Net Income for
each fiscal quarter ending after September 30, 2001 X .25

   $             

D.     B plus C

   $             

E.     A minus D (must be greater than or equal to 0)

   $             

Complies                          Does Not Comply         

      

2.      Section 6.16 - Ratio of Consolidated Total Indebtedness to Consolidated
Total Capitalization

A.     Consolidated Total Indebtedness

   $             

B.     Consolidated Capitalization

      

(i)     Consolidated Net Worth (1A)

   $             

(ii)    Consolidated Total Indebtedness (2A(v))

   $             

(iii)  Sum of (i) and (ii)

   $             

C.     Ratio of A to B                                         
                                                                   :1.0

      

D.     Permitted Ratio                                         
                                        Less than 0.4 to 1.0

      

Complies                  Does Not Comply             

      

 



--------------------------------------------------------------------------------

3.      Section 6.17 - Ratio of Consolidated Adjusted Net Income to Consolidated
Interest Expense

      

A.     Consolidated Adjusted Net Income (for four fiscal quarters ended
            , 200    )

      

(i)     Consolidated Net Income

   $             

(ii)    Taxes

   $             

(iii)  Consolidated Interest Expense

   $             

(iv)   Sum of (i), (ii) and (iii)

   $             

B.     Consolidated Interest Expense (3A(iii))

   $             

C.     Ratio of A to B                                         
                                                          to 1.0

      

D.     Permitted Ratio                                         
                            Greater than 3.0 to 1.0

      

Complies                  Does Not Comply            

      

 

2



--------------------------------------------------------------------------------

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guaranties and
swingline loans included in such facilities and, to the extent permitted to be
assigned under applicable law, all claims (including without limitation contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.      Assignor:

   _____________________________________________

2.      Assignee:

  

_____________________________________________ [and is an Affiliate/Approved

Fund of [identify Lender]1

3.      Borrower(s):

   _____________________________________________

4.      Agent:

   Bank One, NA, as the agent under the Credit Agreement.

5.      Credit Agreement:

   The $325,000,000 364-Day Credit Agreement dated as of November 26, 2003 among
Torchmark Corporation, the Lenders party thereto, Bank One, NA, as Agent, and
the other agents party thereto.

 

1 Select as applicable.

 



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility

--------------------------------------------------------------------------------

  

Aggregate Amount of

Commitment/Loans for

all Lenders*

--------------------------------------------------------------------------------

  

Amount of

Commitment/Loans

Assigned*

--------------------------------------------------------------------------------

   Percentage Assigned of
Commitment/Loans2


--------------------------------------------------------------------------------

Revolving Commitment

   $    $                 %

 

7. Trade Date: __________________________________3

 

Effective Date:                     , 20     [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:        

--------------------------------------------------------------------------------

    Title:

 

ASSIGNEE [NAME OF ASSIGNEE] By:        

--------------------------------------------------------------------------------

    Title:

 

[Consented to and]4 Accepted: BANK ONE, NA, as Agent By:        

--------------------------------------------------------------------------------

Title:

   

 

[Consented to:]5 TORCHMARK CORPORATION By:        

--------------------------------------------------------------------------------

Title:

   

 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

2



--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

3 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

4 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Documents, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (vii)
attached as Schedule 1 to this Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

4



--------------------------------------------------------------------------------

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Illinois.

 

5



--------------------------------------------------------------------------------

SCHEDULE 1

TO ASSIGNMENT AND ASSUMPTION

 

A. Administrative Questionnaire

[to be supplied by Agent’s Closing Unit or Trading Documentation Unit]

 

B. US and Non-US Tax Information Reporting Requirements

[to be supplied by Agent’s Closing Unit or Trading Documentation Unit]

 

6



--------------------------------------------------------------------------------

EXHIBIT D

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To Bank One, NA,

as Agent (the “Agent”) under the Credit Agreement

Described Below.

 

Re: 364-Day Credit Agreement, dated November 26, 2003 (as the same may be
amended or modified, the “Credit Agreement”), among Torchmark Corporation (the
“Borrower”), the Lenders named therein and the Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned thereto
in the Credit Agreement.

 

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.14 of the
Credit Agreement.

 

Facility Identification Number(s)
_____________________________________________________________________________

Customer/Account Name
___________________________________________________________________________________

Transfer Funds To
_________________________________________________________________________________________

For Account No.
___________________________________________________________________________________________

Reference/Attention To
_____________________________________________________________________________________

 

Authorized Officer (Customer Representative)       Date: November 26, 2003     
      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

(Please Print)       Signature

 

Bank Officer Name       Date: November 26, 2003            

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

(Please Print)       Signature

 

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

1